DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.
	Claims 1, 7-8, 11-12, and 16-19* are pending in this application.
*Note:	As per the previous amendment filed on January 20, 2022, claims 1-8, and 11-20 were pending in this application.  The claim listing provided with the amendment of June 27, 2022, indicates that claims 2-6, 9-10, and 13-15 as ‘canceled’ claims.  The claim listing does not list the previously withdrawn claim 20, nor provides status of claim 20 in the claim listing or in the Remarks section.  Since the claim listing does not include claim 20, it is assumed that applicant intends to cancel the non-elected (withdrawn) claim 20.  The ‘claim listing’ must include ‘status’ of every claim that was originally presented.  See 37 CFR 1.121.  A complete claim listing indicating status of claims is required in the next response.

Election/Restrictions
This application has been examined as per the elected invention of Group I.  Claim 20 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 29, 2021.  As the claim listing filed on June 27, 2022 does not include claim 20, it is assumed that applicant intends to cancel claim 20.
	Further, the application was examined as per the elected species of compound 20 and the search was expanded as indicated in the previous office action.  Applicant’s amendment overcame the prior art rejections of the previous office action.  Based on the guidelines of MPEP § 803.02, the search and examination is expanded to the compounds of Formula II:

    PNG
    media_image1.png
    122
    160
    media_image1.png
    Greyscale

wherein:
A is phenyl substituted with two methoxy groups, or one or more OR11 wherein R11 is H or methyl;
B is phenyl optionally substituted with trifluoromethoxy group at the 2-position or one or more OR31 wherein R31 is C1 alkyl (i.e., CH3);
Y is OH;
Z is nil; and
R5 is H;
and art was found.  Claims 1, 11, and 16-19 read on the above subgenus.  Claims 7-8, 12 (all in full) and claims 1, 11, and 16-19 (all in part, drawn to compounds other than the above stated subgenus) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

The following rejections are maintained:
Claims 1, 11, and 16-19 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
	The instant claims do not share a substantial structural feature because the compounds of Formula I include different compounds for the different definitions of A, B, Y, R5, etc.  Each of the elements of structural Formula II of instant claims represent numerous possibilities.  For example, A is defined to be C6-C20 aryl optionally fused with C1-C20 heterocyclyl, and therefore, represents various types of cyclic groups all of which may be further substituted.  Next, B definition includes acyclic and cyclic groups (B is defined as C1-C10 alkyl, C6-C20 aryl or C1-C20 heteroaryl), all of which may be substituted.  Accordingly, each of the structures within Formula II in itself are not asserted to give rise to the activity of the compounds represented by the Formula II.
Applicant argues that ‘claim 1 has been amended to limit the compound to be represented by Formula II; the limited Formula II has shared a substantial structural feature; specification (paragraphs [0234]-[0235]) provides that representative examples of the compounds of Formula II shown good NOX inhibiting activity’.  Applicant’s arguments have been fully considered but they were not deemed to be persuasive.
The instant claims drawn to compounds represented by Formula II is properly rejected as comprising an improper Markush grouping, lacking unity of invention because the structural formula does not share a substantial structural feature.  Contrary to applicant’s assertion, as detailed in the previous office action, the core ring structure of Formula II continues to represent numerous polycyclic rings (including quinoline, [1,3]dioxolo-[4,5-g]quinoline, benzo[f]quinoline, etc.), all of which are distinct groups and have acquired separate status and are not art-recognized equivalents.  Most of the specific compounds disclosed in the specification (or in claim 18) have a 
    PNG
    media_image2.png
    64
    64
    media_image2.png
    Greyscale
 as the central ring; and one compound has 
    PNG
    media_image3.png
    43
    92
    media_image3.png
    Greyscale
 ring.  However, the central ring system of Formula II, i.e., 
    PNG
    media_image4.png
    55
    89
    media_image4.png
    Greyscale
  represents numerous bicyclic and tricyclic/polycylic rings as A is defined to be ‘substituted or unsubstituted C6-C20 aryl fused with C1-C20 heterocyclyl’.
The compounds of Formula II for different definitions of A, B, Y, R5, etc., the ring structures are structurally very diverse and have no common structural core.  Further, the structural Formula II has other variables as part of the substituents on A, B, etc., which in turn include other variables that represent numerous types of generic groups.  Accordingly, the structural Formula II of instant claims is extremely broad and represents compounds that do not share a common core structure.  Therefore, unity of invention is lacking and the rejection of claims 1, 11, and 16-19 as comprising an improper Markush grouping is proper.

Claim(s) 1, 11, 16-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN Registry 1026416-80-7 (2008) or STN Registry 1313738-75-8 (2011).  The instant claims read on reference disclosed compounds RN 1026416-80-7 and RN 1313738-75-8 (structures depicted below for convenience).  The references inherently teach a composition comprising the product.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
	
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

	Applicant argues that ‘claim as amended defines: in a case that A is substituted C6-C20 aryl, A is phenyl group substituted with two methoxy groups, and in the reference compound, the phenyl that corresponds to A is substituted with only one methoxy group’.  Further, applicant argues that the STN Registry references applied in the previous office action fail to disclose the feature of the definition of A as provided in the instantly amended claim 1.  Applicant’s arguments have been fully considered but they were not deemed to be persuasive.
	First, claim 1 as amended, provides that “A is substituted or unsubstituted C6-C20 aryl … … and in a case that A is substituted C6-C20 aryl, A is phenyl group substituted with two methoxy groups, one or more (dimethylamide)phenyl group, Br, OR11, or C(O)OR13, wherein R11 and R13 is H, C1-C10 alkyl, … …”.  As can be seen from the above, the ‘substituent’ list for the phenyl group of A includes two methoxy groups; one or more each of (dimethylamide)phenyl group, Br, OR11, or C(O)OR13, wherein when the substituent is a single OR11 wherein R11 is C1 alkyl (i.e., methyl), the substituent will be a one methoxy.  Accordingly, instant claim 1 as amended continues to include one methoxy substituent on the phenyl group represented by A, and therefore, the claims continue to read on the above references.
The following rejections are necessitated by the amendment and/or under new grounds:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
The definitions of A and B in claim 1 are confusing.  It is recited: “in a case that A is substituted C6-C20 aryl, A is phenyl group …” and “in a case that B is C6-C20 aryl, B is a phenyl group …”.  It is not clear how ‘C6-C20 aryl’ group is equated to phenyl, which is ‘C6 aryl’.  If applicant wants to recite that ‘A is phenyl’ or ‘B is phenyl’, then it is redundant to state that they are also ‘C6-C20 aryl’.
In claim 1, the definition of R5 includes the term “nil” which is redundant and unnecessary as it is not required for the amended structure of the compound, i.e., Formula II, wherein R5 is attached to the ring nitrogen atom, which has two single ring bonds other than the bond with R5.  The discrepancy appears in claim 17 as well.  Deletion of the term “nil” (both occurrences) is suggested.
Claim 18 recites the limitation "The compound of claim 1, wherein the compound is selected from the group consisting of: … … 
    PNG
    media_image7.png
    92
    146
    media_image7.png
    Greyscale
, … … 
    PNG
    media_image8.png
    103
    238
    media_image8.png
    Greyscale
, … … 
    PNG
    media_image9.png
    130
    128
    media_image9.png
    Greyscale
 " (see the compounds at lines 3, 7, 13).  There is insufficient antecedent basis for this limitation in claim 1 on which claim 18 is dependent.  The above compounds have substituents that are not within the scope of the genus recited in claim 1.  Compound 3 has a -OH substituent on the phenyl ring of B, and claim 1 recites that “B is a phenyl group substituted with one or more methyl, CF3, halogen, pyrrolidine, OR31, … …; wherein R31 is C1-C10 alkyl, …”.  Compound 32 has a substituent 
    PNG
    media_image10.png
    61
    116
    media_image10.png
    Greyscale
 on the phenyl part of the quinoline core.  The substituents on A when A is phenyl includes “C(O)OR13, wherein R13 is H, C1-C10 alkyl, or C6-C20 aryl, wherein said C1-C10 alkyl is optionally substituted with one or more halogen”.  Compound 40 has a substituent 
    PNG
    media_image11.png
    51
    62
    media_image11.png
    Greyscale
 on ring A.  The definition of A in claim 1 includes a substituent “(dimethylamide)phenyl group”.  However, the substituent on ring A in compound 40 of claim 18 is a “4-(dimethylamino)phenyl- ”, which is not present in claim 1.  Accordingly, there is insufficient antecedent basis for compounds 3, 32 and 40 of claim 18, in claim 1 on which claim 18 is dependent.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 11, 16-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN Registry 1027039-51-5 (2008).  The instant claims read on reference disclosed compound RN 1027039-51-5 (structure depicted below for convenience).  The reference inherently teaches a composition comprising the product.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Claim(s) 1, 11, 16-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN Registry 1027067-79-3 (2008).  The instant claims read on reference disclosed compound RN 1027067-79-3 (structure depicted below for convenience).  The reference inherently teaches a composition comprising the product.

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Claim(s) 1, 11, 16-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN Registry 1028289-05-5 (2008).  The instant claims read on reference disclosed compound RN 1028289-05-5 (structure depicted below for convenience).  The reference inherently teaches a composition comprising the product.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


Note: The definition of A includes ‘A is phenyl group substituted with one or more OR11, wherein R11 is H’, and therefore, the instant claims include A is phenyl substituted with two hydroxy groups.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

August 2, 2022